Citation Nr: 9924928	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  98-10 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for fibromyalgia, to 
include a claim for headaches, joint pain, fatigue and weight 
loss due to an undiagnosed illness.

2.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1988 to 
September 1991.  He served in the Southwest Asia theater of 
operations during Operation Desert Shield/Storm.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the veteran's claims of 
entitlement to service connection for headaches, joint pain, 
and weight loss due to an undiagnosed illness, and post-
traumatic stress disorder (PTSD).  After additional evidence 
was obtained, the RO expanded the veteran's claim for 
headaches, joint pain, and weight loss to include a claim for 
fibromyalgia and fatigue.

The claim for service connection for PTSD is the subject of 
the remand portion of this decision.


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia theater of operations during Operation Desert 
Shield/Storm.

2.  The veteran's current headaches, joint pain, fatigue and 
weight loss problems have been attributed to a known clinical 
diagnosis.

3.  There is no medical evidence of a causal link between 
fibromyalgia and any incident of service.
CONCLUSIONS OF LAW

1.  The claim for service connection for fibromyalgia, to 
include headaches, joint pain, fatigue and weight loss, on a 
direct basis under 38 C.F.R. § 3.303, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.303 (1998).

2.  Fibromyalgia, headaches, joint pain, fatigue and weight 
loss were not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.317 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's service medical records (SMR's) show that he 
was treated for left-sided neck and shoulder pain in October 
1990.  The assessment was left cervical spasm.  He was 
treated for left ankle strain in June 1991.  The veteran's 
enlistment examination report, dated in April 1988, shows 
that he was five feet seven and one-half inches tall and that 
he weighed 130 pounds.  A periodic examination report, and a 
separation examination report, dated in May 1990 and July 
1991, respectively, show that the veteran's spine, upper and 
lower extremities, and neurological system were clinically 
evaluated as normal.  In both reports the veteran was noted 
to be five feet nine inches tall.  These reports indicate 
that he weighed 151 pounds in May 1990 and 142 pounds in July 
1991. 

A report from St. Joseph's Orthopedic Associates, Inc., (St. 
Joseph's), dated in March 1996, shows that he was diagnosed 
with inner scapular fasciitis and bilateral thoracic outlet 
syndrome, and bilateral CMC (carpal metacarpal) joint 
subluxations.  
He reported that he had no trouble with his lower 
extremities.

VA outpatient treatment reports, dated in May 1993, and 
between 1995 and 1998, show that the veteran weighed 139.6 
pounds in May 1993.  His weight ranged from 145 to 153 pounds 
between 1995 and 1998.  In May 1993 the veteran was treated 
for pain in the hips, ankles, knees, low back, shoulders, 
elbow, fingers and wrists.  The assessment was fibromyalgia 
syndrome.  He received treatment for multiple joint pain on 
several occasions between April and June of 1996, and an 
April 1996 report shows that he also complained of headaches.  
During 1998 he received occasional treatments for joint pains 
and headaches.  The relevant diagnoses and assessments were a 
migraine headache, "probable migraine," and fibromyalgia.  
Of particular note, a report dated in December 1998 shows 
that the examiner's assessment was that the veteran had 
probable migraines, infrequent, and daily headaches that were 
probably "transformed migraines" that were related to his 
use of analgesics or caffeine, or had cervicogenic component.

A VA Persian Gulf protocol examination report, dated in 
February 1995, shows that his weight was 147 pounds.  The 
relevant diagnoses were history of fatigue and headache, 
etiology unknown, and history of weight loss and diarrhea 
(rule out irritable bowel syndrome). 

The claims file contains several VA examination reports, 
dated in May 1996.  A miscellaneous neurological disorders 
examination report contains a diagnosis of history of 
headache of undetermined etiology, and history of thoracic 
outlet syndrome.  The diagnosis in a joints examination 
report was multiple and migratory joint pains of undetermined 
etiology.  The diagnosis in a hand, thumb and fingers 
examination report was right and left arm discomfort, unknown 
etiology.  The diagnosis in a general medical examination 
report was status post migratory joint pain with progressive 
weaknesses, etiology unknown.

A VA hospital report, dated in May 1996, contains an Axis III 
diagnosis of joint pain and rule out Gulf War Syndrome.

The claims file includes VA general medical, chronic fatigue 
syndrome, neurological and joint examination reports, each 
dated in October 1997.  The general medical examination 
report shows that the veteran weighed 147.8 pounds.  Each 
report contains a diagnosis of fibromyalgia syndrome.  A 
psychiatric examination report is remarkable for an Axis III 
diagnosis of carpal tunnel syndrome, fibromyalgia, and pain 
in the joints and hips. 

A VA intestines examination report, dated in January 1999, is 
remarkable for a notation that the veteran reported that he 
had a seven-pound weight gain since quitting smoking about 31/2 
weeks before, and a diagnosis of irritable bowel syndrome.

A review of the veteran's written statements and the 
transcript from his hearing, held in October 1998, shows that 
he argues that he has fibromyalgia as a result of his 
service, or, in the alternative, that he has headaches, joint 
pain, fatigue and weight loss due to an undiagnosed illness.  
He states that he began having joint pains in 1991, right 
after he returned from service in the Persian Gulf.


I.  Service Connection-on a Basis Other than Due to 
Undiagnosed Illness

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, 
if a condition noted during service is not shown to be 
chronic, then generally a continuity of symptoms after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b).  The chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the U.S. Court of Appeals 
for Veterans Claims (Court's) case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
38 C.F.R. § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997). 

The threshold question which must be answered as to this 
issue is whether the veteran has presented a well grounded 
claim for service connection.  A well grounded claim is a  
plausible claim, one which is meritorious on its own or 
capable of substantiation.  In this regard, the veteran has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 
6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See Epps v. Gober, 126 F.3d. 1464 
(1997).

Notwithstanding the previously noted treatments for left-
sided neck and shoulder pain in October 1990, and left ankle 
strain in June 1991, there are no service medical records 
showing treatment for joint pain, and there are no service 
medical records showing treatment for fibromyalgia, 
headaches, fatigue or weight loss.  None of the claimed 
conditions were noted in the veteran's examination reports, 
dated in May 1990 and July 1991.  With regard to the claim 
for weight loss, although the veteran appears to have lost 
nine pounds between May 1990 and July 1991, the Board notes 
that at the time of separation from service he weighed 142 
pounds, which is 12 pounds more that when he entered service 
in 1988.  In any event, there is no indication in the service 
medical records that the veteran was treated or diagnosed 
with weight loss.  Based on the foregoing, the Board finds 
that fibromyalgia, headaches, joint pain, fatigue and weight 
loss are not shown to have been chronic in service.  
38 C.F.R. § 3.303(b).  

Furthermore, the claims file does not contain any medical 
evidence showing that the veteran has a chronic condition 
involving weight loss (on a basis other than due to an 
undiagnosed illness).  In this regard, although the February 
1995 examination report contains  a "diagnosis" of 
"history of weight loss," this "diagnosis" lacks indicia 
of reliability, such as being shown to have been based on a 
review of service medical records, (see Swann v. Brown, 5 
Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 177, 
180 (1993)), support with citation to recent clinical 
findings during service or thereafter, or enhancement with 
additional medical comment.  This "diagnosis" therefore 
appears to be a bare transcription of a lay history, and does 
not constitute "competent medical evidence" that the veteran 
has a chronic condition involving weight loss (on a basis 
other than due to an undiagnosed illness).  See LaShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  In addition, there is no 
medical evidence of a nexus between any current fibromyalgia, 
headaches, joint pain or fatigue and the veteran's service 
(with all claims on a basis other than due to an undiagnosed 
illness).  The first post-service evidence of treatment for 
any of the claimed conditions is the treatment for multiple 
joint pains dated in May 1993.  This is approximately one 
year and seven months after separation from service.  Of 
particular note with regard to the veteran's claim for 
headaches, a December 1998 VA outpatient report shows that 
the examiner suspected that the veteran's headaches were 
related to his use of analgesics or caffeine, or had 
cervicogenic component, and the October 1997 VA neurological 
report appears to associate the veteran's headaches with 
fibromyalgia syndrome.  Given the foregoing, the Board 
concludes that there is no evidence in the record which would 
support a grant of service connection for fibromyalgia, 
headaches, joint pain, fatigue or weight loss, with all 
claims on a basis other than due to an undiagnosed illness, 
and the claim must be denied.

The Board has considered the veteran's statements submitted 
in support of his argument that he has fibromyalgia, 
headaches, joint pain, fatigue and weight loss as a result of 
his service.  However, while the veteran's statements 
represent evidence of continuity of symptomatology, without 
more his statements are not competent evidence that shows 
that he currently has a chronic condition involving weight 
loss, or that there is a nexus between any fibromyalgia, 
headaches, joint pain or fatigue and his service.  Although 
lay evidence is acceptable to prove the occurrence of an 
injury during active duty, lay testimony is not competent to 
prove a matter requiring medical expertise, such as a 
diagnosis or opinion as to medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Accordingly, 
the veteran's claim for service connection for fibromyalgia, 
headaches, joint pain, fatigue and weight loss, on a basis 
other than due to an undiagnosed illness, must be denied as 
not well grounded. 

Although the Board considered and denied this aspect of the 
appeal on grounds different from that of the RO, the 
appellant has not been prejudiced by the decision.  This is 
because in assuming that the claim was well grounded, the RO 
accorded the claimant greater consideration than his claim in 
fact warranted under the circumstances.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  To remand this claim to the RO 
for consideration of the issue of whether the appellant's 
claim is well grounded would be pointless and, in light of 
the law cited above, would not result in determinations 
favorable to him.  VAOPGCPREC 16-92 (O.G.C. Prec. 16-92); 57 
Fed.Reg. 49,747 (1992).  Further, the Court has held that 
"when an RO does not specifically address the question 
whether a claim is well grounded but rather, as here, 
proceeds to adjudication on the merits, there is no prejudice 
to the veteran solely from the omission of the well-grounded 
analysis."  Meyer v. Brown, 9 Vet. App. 425, 432 (1996).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for service connection for the claimed disabilities.  See 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).


II.  Undiagnosed Illness

The Board will next consider whether the veteran has 
headaches, joint pain, fatigue or weight loss as a result of 
an undiagnosed illness.  With regard to the claim for 
fibromyalgia, by its nature fibromyalgia is a known clinical 
diagnosed illness.  Service connection for fibromyalgia 
therefore may not be granted under 38 C.F.R. § 3.317.  See 
VAOPGCPREC 8-98, 63 Fed. Reg. 56,703 (1998).

The veteran's DD Form 214 indicates that the veteran had 
active military service in the Southwest Asia theater of 
operations from August 1990 to March 1991.  His decorations 
include the Southwest Asia Service Medal with two Bronze 
Service Stars.  Further, the record includes post-service 
medical or other evidence of the claimed disabilities.  In 
view of the particular nature of the claimed disabilities, 
and, to the extent that his claims are based on the 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 
regarding service connection for disability due to 
undiagnosed illnesses for such veterans, the Board finds that 
the veteran's claim is well-grounded under 38 U.S.C.A. § 
5107(a). 

The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed for purposes of this 
claim.  In this regard, claims of service connection for 
chronic disability resulting from Persian Gulf service (and 
due to an undiagnosed illness) are subject to the 
adjudicative procedures set forth in the Veterans Benefits 
Administration (VBA) Circular 20-92-29 (July 2, 1997).  In 
essence, this publication directs an RO, in receipt of a 
veteran's claim, to complete all evidentiary development of 
the claim.  With regard to nonmedical (lay) evidence, it is 
noted that records or reports of time lost from work, changes 
in physical appearance, changes in physical abilities, and 
changes in mental and emotional attitude are helpful in 
support of a Persian Gulf War claim.   

In the present case, the Board notes that in July 1996, the 
RO sent the veteran a letter requesting that he forward all 
additional medical evidence which may be relevant to his 
claim, as well as any documentation showing time lost from 
work, changes in physical appearance, changes in physical 
abilities, and changes in mental and emotional attitude.  In 
addition, a review of the claims file shows that the RO has 
obtained, or attempted to obtain, all records identified by 
the veteran as relevant to his claim.  Based on the 
foregoing, the Board finds that no further assistance to the 
veteran is required in order to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).

Pursuant to 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, service 
connection may be established for chronic disability 
resulting from undiagnosed illness which cannot be attributed 
to any know clinical diagnosis and which became manifest 
either during active service in the Southwest Asia theater or 
operations during Persian Gulf war, or to a degree of 10 
percent or more not later than December 31, 2001.  To fulfill 
the requirement of chronicity, the illness must have 
persisted for a period of six months.  38 C.F.R. 
§ 3.317(a)(3).  Further, it should be noted that signs and 
symptoms which may be manifestations of undiagnosed illness 
include signs or symptoms involving fatigue, headaches, joint 
pain and abnormal weight loss.  38 C.F.R. § 3.317(b)(2).  It 
should also be emphasized that entitlement under these 
special provisions is only for disability which by history, 
physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  38 C.F.R. 
§ 3.317(a)(1)(ii). 

The Board finds that the preponderance of the evidence shows 
that the veteran does not have headaches, joint pain, fatigue 
or weight loss due to an undiagnosed illness which exists as 
a separate disability, within the meaning of the cited legal 
authority.  

With regard to the veteran's claim for headaches, the Board 
finds that notwithstanding the finding of headaches of 
unknown etiology in the February 1995 and May 1996 VA 
examination reports, the preponderance of the evidence shows 
that the veteran's headaches are attributable to a known 
clinical diagnosis.  Specifically, these diagnoses are 
primarily "by history," do not indicate that the headaches 
have lasted six months or longer (see 38 C.F.R. 
§ 3.317(a)(3)), and are without indication that they were 
based on a review of the C-file.  See Swann, Black, supra.  
Furthermore, the medical evidence dated subsequent to these 
reports, as found in VA outpatient reports and an October 
1997 VA neurological examination report, shows that the 
veteran's headaches have been characterized as migraines, or 
"a migraine variant."  In addition, the neurological 
examination report associates the veteran's headaches with 
fibromyalgia syndrome, see 38 C.F.R. § 4.71a, Diagnostic Code 
5025 (1998) (noting that the symptoms of fibromyalgia may 
include headaches), and a December 1998 VA outpatient report 
shows that an examiner associated his headaches with the use 
of analgesics, caffeine or a cervicogenic component.  

With regard to the veteran's claim for fatigue and joint 
pain, the Board has considered the diagnoses indicating that 
the veteran has fatigue and/or joint pain due to unknown 
etiology, as contained in the February 1995 and May 1996 VA 
examination reports and the May 1996 VA hospital report.  
However, these diagnoses are primarily "by history," do not 
indicate that these symptoms have lasted six months or longer 
(see 38 C.F.R. § 3.317(a)(3)), and the diagnoses are without 
indication that they were based on a review of the C-file.  
See Swann, Black, supra.  In particular, except for the 
hospital report, all of this evidence predates a June 1996 VA 
rheumatology consultation report which shows that the veteran 
was determined to have fibromyalgia (the June 1996 VA 
hospital report shows that the veteran was primarily admitted 
for psychiatric symptoms, and there is no indication that the 
examiners were able to review the June 1996 VA rheumatology 
report or the veteran's C-file).  Furthermore, a review of 
the claims file shows that the veteran was suspected of 
having fibromyalgia as far back as May 1993, and that he has 
continuously received diagnoses or assessments of 
fibromyalgia since the June 1996 VA rheumatology consultation 
report.  Most recently, he received several diagnoses of 
fibromyalgia syndrome in October 1997 VA examination reports, 
which included an examination for chronic fatigue syndrome.  
The Board further notes that specific joints have been 
attributed to known clinical diagnoses other than 
fibromyalgia.  Specifically, the veteran has been diagnosed 
with inner scapular fasciitis, bilateral thoracic outlet 
syndrome, and bilateral CMC (carpal metacarpal) joint 
subluxations and carpal tunnel syndrome.

Finally, with regard to the claim for weight loss, while the 
Board has considered the diagnosis of "history of weight 
loss and diarrhea (rule out irritable bowel syndrome)," as 
contained in the February 1995 VA examination report.  
However, this diagnosis is "by history" only, does not 
indicate that weight loss has lasted six months or longer 
(see 38 C.F.R. § 3.317(a)(3)), and is not shown to have been 
based on a review of the veteran's C-file.  See Swann, Black, 
supra.  The Board points out that the veteran weighed 142 
pounds at the time of separation from service, that he 
weighed 147 pounds at the time of the February 1995 
examination report, that he weighed 147.8 pounds at the time 
of his October 1997 VA examination report, and that the 
January 1999 VA intestines examination report shows that the 
veteran complained of a seven-pound weight gain after 
quitting smoking earlier that month. 

Based on the foregoing, the Board finds that the 
preponderance of the evidence shows that the veteran does not 
have headaches, joint pain, fatigue or weight loss due to an 
undiagnosed illness, and to the extent that the appellant's 
claims are based on this theory, they must be denied.  See 38 
C.F.R. § 3.317.

The Board has considered the veteran's statements to the 
effect that he has headaches, joint pain, fatigue or weight 
loss as a result of undiagnosed illness related to his 
service in the Persian Gulf.  However, while the veteran's 
statements represent evidence of continuity of 
symptomatology, his statements are not competent evidence of 
a diagnosis, or of a nexus or link between any of the claimed 
present conditions and his service.  Savage, supra.  Although 
lay evidence is acceptable to prove the occurrence of an 
injury during active duty, lay testimony is not competent to 
prove a matter requiring medical expertise, such as diagnosis 
or medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992). 

With regard to the veteran's claim under 38 C.F.R. § 3.317, 
the Board considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
appellant's claim for service connection for headaches, joint 
pain, fatigue or weight loss as a result of his service, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for fibromyalgia, headaches, joint pain, 
fatigue and weight loss is denied.


REMAND

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  Applicable regulations provide that service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f), 64 Fed. Reg. 32,807-8 (1999).

The veteran argues that that he saw many dead bodies during 
his service in Southeast Asia, and that he is totally 
disabled from PTSD as a result.  Also of note, a May 1996 VA 
examination report shows that the veteran reported that he 
saw U.S. helicopters shooting civilians, that he almost shot 
his commanding officer (CO) after the CO left the perimeter, 
and that he saw many dead bodies.  At his October 1998, 
hearing the veteran stated that he saw dead bodies on the 
main highway leading into Baghdad, while his unit was 
stationed in the Euphrates River Valley.  In a letter 
received in September 1996, the veteran stated that he saw 
many dead bodies about 150 K (kilometers) southwest of 
Baghdad in either January or February of 1991.

The veteran's DD Form 214 indicates that he served in 
Southeast Asia from August 13, 1990 to March 21, 1991.  His 
personnel qualification record gives a slightly different 
starting date; it indicates that he served in Saudi Arabia 
from August 29, 1990 to March 21, 1991.  While in Southeast 
Asia, the veteran was attached to HHC (headquarters and 
headquarters company), 2nd Brigade, FORSCOM FC.  The veteran 
reports that this unit was a part of the 24th Infantry 
Division.  The veteran's DD 214 and personnel qualification 
record show that his primary specialty was track vehicle 
mechanic.  He has received no decorations evincing combat 
service, see 38 C.F.R. § 3.304(f) (1998), and there is 
nothing currently in the claims file which establishes 
participation in combat.  In this regard, a review of VA 
mental disorders examination reports, dated in May 1996 and 
October 1997, respectively, shows that the veteran stated 
that he denied being in combat.  The Board parenthetically 
notes that, notwithstanding the veteran's denials of 
participation in combat, the nature of the claimed stressors 
is such that upon adjudication, it will be necessary for the 
RO to make a formal determination as to whether the veteran 
participated in combat.  See Cohen, 10 Vet. App. at 145.

The law and regulations, together with the prevailing court 
cases, require confirmation of the claimed stressor(s) where 
participation in combat is not shown by the record and there 
is a psychiatric diagnosis based on the unconfirmed 
stressor(s).  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 138-150 (1997); see also West (Carlton) v. Brown, 7 
Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  

In its March 1998 denial of this claim, the RO indicated that 
the veteran had not provided sufficient details with regard 
to names, dates and/or places, or other useful identifying 
information, which would allow for verification of 
participation in combat or any particular claimed stressor.  
The RO further stated that the veteran's stressor was 
anecdotal in nature, and was therefore not capable of 
verification.
 See e.g., Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(holding that it is not an impossible or onerous task for 
appellants who claim entitlement to service connection for 
PTSD to supply the names, dates and places of events claimed 
to support a PTSD stressor).  The Board notes, however, that 
an attempt to verify the veteran's claimed stressors is 
mandatory.  MANUAL M21-1, Part VI, 7.46(f)(2) (now at M21-1, 
Part IV, paragraph 11.38(f) (Change 61, Sept. 12, 1997)).  
There is no exception for cases in which the claimed stressor 
is not accompanied by specific details and appears to be 
incapable of verification.  Based on the foregoing, 
additional development is required.  

As a final matter, the Board notes that the claims file 
contains several diagnoses of PTSD, as well as competing 
diagnoses that include dysthymic disorder, major depression, 
an adjustment disorder, and alcohol and marijuana abuse.  
However, all of the PTSD diagnoses appear to be based on 
unverified stressors.  See West, 7 Vet. App. at 78.  
Accordingly, in the event one or more of the claimed 
stressors is verified, the veteran should be afforded a VA 
PTSD examination to determine if he meets the criteria for 
PTSD.
 
Based on the foregoing, additional development is required.  
Therefore, this case is REMANDED for the following action:

1. The RO should review the file and 
prepare, to the extent possible, a 
detailed summary of all the claimed 
stressors.  The RO should forward a copy 
of the detailed summary of the claimed 
stressor(s), a copy of the veteran's Form 
DA 20, and copies of any other relevant 
service or service medical records, to 
the United States Armed Services Center 
for Research of Unit Records (USASCRUR), 
7798 Cissna Road, Springfield, Virginia 
22150-3197.  The USASCRUR should be 
requested to provide any additional 
information that might corroborate the 
veteran's claims of participation in 
combat and his claimed stressors.  

2.  Following the receipt of a response 
from the USASCRUR, the RO must prepare a 
report detailing the nature of any 
stressor(s) which it has determined is 
verified by the record.  If no stressor 
has been verified, the RO should so state 
in its report.  This report is then to be 
added to the claims folder. 

3.  If, and only if, the RO determines 
that the record establishes the existence 
of a stressor or stressors, then the RO 
should schedule the veteran for a VA 
psychiatric examination to determine 
whether the veteran has PTSD, and, if the 
veteran has PTSD, whether it is related 
to any verified stressor(s).  The RO must 
provide the examiner with a summary of 
any verified stressor(s), and the 
examiner must be instructed that only 
these events may be considered for the 
purpose of determining whether exposure 
to an inservice stressor has resulted in 
the current psychiatric symptoms.  The 
examination report should include a 
complete rationale for all opinions 
expressed.  It is imperative that the 
claims file be reviewed by the examiner 
in connection with the examination.

4.  After undertaking any additional 
development deemed appropriate, the RO 
should review the expanded record and 
adjudicate the issue of service 
connection for PTSD on a de novo basis, 
to include a formal determination as to 
whether the veteran was engaged in 
combat.  

If the RO's decision is adverse to the veteran, then he and 
his representative should be furnished an appropriate 
supplemental statement of the case and be afforded an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate review.  

The purpose of this REMAND is to obtain additional 
information, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
appellant until he is notified.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals







